Citation Nr: 0931696	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for acne keloidalis of the head, trunk, and groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to 
September 1991.  The Veteran also had other periods of 
service with a Reserve Component.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that granting service connection for 
acne keloidalis of the head, trunk, and groin and assigned a 
noncompensable disability evaluation effective from 
February 13, 2004.  A subsequent September 2006 rating 
decision assigned the Veteran's acne keloidalis of the head, 
trunk, and groin a 10 percent rating also effective from 
February 13, 2004.  

In August 2007, the Veteran and his spouse testified at a 
hearing before the undersigned at the RO.  A transcript of 
the hearing is associated with the claims folders.  In 
October 2007, the Board remanded the appeal.

Initially, the Board notes that while the October 2007 remand 
referred to the RO for proper development and consideration a 
claim for a total rating based on individual unemployability 
which the Veteran raised at the August 2007 hearing, no 
action has yet to be taken on that claim.  Accordingly, it is 
once again referred to the RO for proper development and 
consideration.


FINDINGS OF FACT

1.  Since February 13, 2004, the preponderance of the 
competent and credible medical evidence of record shows that 
the Veteran's acne keloidalis of the head (occiput) causes 
two characteristics of disfigurement - the acne keloid 
formation on the head is 6 centimeters (cm) x 5 cm and is 
fattened with decreased skin tugor.

2.  Since February 13, 2004, the preponderance of the 
competent and credible medical evidence of record did not 
show that the Veteran's acne keloidalis of the trunk and 
groin are deep and causes limited motion in an area or areas 
exceeding 77 square cm; are superficial and do not cause 
limited motion in an area or areas of 929 square cm; causes 
limitation of motion of the affected part; covers at least 20 
percent of the entire body; covers at least 20 percent of the 
exposed areas affected; and/or requires systemic therapy of a 
total duration of six weeks or more during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  Since February 13, 2004, the Veteran meets the criteria 
for a separate 30 percent evaluation for acne keloidalis of 
the head.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.27, 4.118, Diagnostic Code 7800 (2008).

2.  Since February 13, 2004, the Veteran does not meet the 
criteria for an evaluation in excess of 10 percent for acne 
keloidalis of the trunk and groin or separate compensable 
ratings for acne keloidalis of the trunk and groin.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.27, 4.118, Diagnostic Codes 7801-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for acne keloidalis.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability 
evaluation has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).   Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient (i.e., the February, May, and August 20004 VCAA 
notice letters provided the Veteran prior to the September 
2004 rating decision), VA's duty to notify in this case has 
been satisfied.  Furthermore, because the current appeal 
involves a claim for a higher initial evaluation, the Court's 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
does not apply to the current appeal because that holding 
only applies to increased rating claims. 

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claim's files all identified and 
available records relevant to the current claim including the 
records on file with the Social Security Administration 
(SSA).  In fact, in April 2006 the Veteran notified VA that 
he had no further evidence to file in support of his claim.  

A review of the record on appeal shows that R. J. Wasserman, 
M.D., did not reply to the post-remand request for his 
treatment records.  However, the Board finds that 
adjudication of the current appeal may go forward without 
these records because not only are copies of Dr. Wasserman's 
records found in the pre-remand records already associated 
with the claim's files but additional records of his are also 
found in the post-remand records obtained from the SSA.  
Moreover, in January 2008 the Veteran was notified that, 
while VA was requesting these records on his behalf, it was 
ultimately his responsibility to obtain them and adjudication 
of his claim without them would go forward if they were not 
obtained.  Furthermore, in the May 2009 supplemental 
statement of the case, he was notified that Dr. Wasserman had 
not provided the requested records.  

Next, the Board notes that in September 2004 and June 2006 
the claimant was provided a VA examination which, when taken 
together with the September 2006 addendum, are adequate for 
rating purposes because the examiners had the Veteran's 
claim's files and conducted an evaluation of the claimant 
which allows the Board to rate the severity of his acne 
keloidalis under all applicable rating criteria.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

In this regard, in the January 2007 and July 2007 VA Form 
646, Statement of Accredited Representation in Appealed Case, 
the Veteran's representative asked that the claim be remanded 
for a new VA examination because the examinations did not 
adequately account for the claimant's adverse symptomatology 
as they were conducted without the claimant's records and/or 
because his disability had become worse since that time.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As to the examinations not taking place with the 
examiners having the Veteran's records, the September 2004 VA 
examiner specifically reported that he had these records and 
while the June 2006 examiner did not have these records, this 
error was corrected in the September 2006 addendum.  The 
Board also finds that the VA opinions obtained in this case 
are more than adequate, as they were predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file as well as statements of the appellant.  
The examination reports are detailed in their findings and 
provide a complete rationale for any opinion provided, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

As to the claim of a worsening of the Veteran's disability 
since the last VA examinations, nothing in the medical 
evidence found in the record supports this claim.  Therefore, 
the Board finds that adjudication of the appeal may go 
forward without another VA examination.  See 38 C.F.R. 
§ 3.327(a) (2008); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran and his representative assert that the claimant's 
acne keloidalis meets the criteria for a higher evaluation.  
It is also requested that the Veteran be afforded the benefit 
of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2008).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Most recently, a September 2006 rating decision rated the 
Veteran's acne keloidalis of the head, trunk, and groin as 10 
percent disabling effective from February 13, 2004, under 
38 C.F.R. § 4.118, Diagnostic Code 7820-7806.

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 
(see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in 
October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  
The October 2008 revisions are applicable to claims for 
benefits received by the VA on or after October 23, 2008.  
Id.  In this case, the Veteran filed his claim in February 
2004.  Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria is applicable.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7820, infections of 
the skin not listed elsewhere are evaluated as disfiguring 
scars of the head, face, or neck (Diagnostic Code 7800), 
scars (Diagnostic Codes 7801 through 7805) or dermatitis 
(Diagnostic Code 7806) depending upon the predominant 
disability.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008) provides, as to scars of the head, face, or neck, a 10 
percent rating for one characteristic of disfigurement.  It 
provides a 30 percent rating for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including  eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  It provides a 
50 percent rating for visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  And, it 
provides an 80 percent evaluation for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are as follows: a scar 5 
or more inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area  exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq.  cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7801 (2008) provides that 
scars, other than the head, face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for an 
area or areas exceeding 12 square inches (77 square 
centimeters), a 30 percent rating is warranted for an area or 
areas exceeding 72 square inches (465 square centimeters), 
and a 40 percent rating is warranted for an area or area 
exceeding 144 square inches (929 square centimeters).  38 
C.F.R. § 4.118.  A deep scar is one associated with 
underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2008) provides that 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion that are of 
an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent disability 
rating.  A superficial scar is not one associated with 
underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 (2008) provides that 
superficial, unstable scars, warrant a 10 percent evaluation.  
Id.  An unstable scar is defined as one where, for any 
reason, there is frequent loss of skin over the scar.  Id.  A 
superficial scar is not one associated with underlying soft 
tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) provides that 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7805 (2008) provides that 
other scars are to be rated on the limitation of the affected 
part. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a zero percent 
rating is warranted where the skin disability covers less 
than 5 percent of the entire body or less than 5 percent of 
the exposed areas affected, and, no more than topical therapy 
was required over the past 12-month period; a 10 percent 
rating is warranted where the skin disability covers at least 
5 percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
areas affected, or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period; a 30 percent rating is assigned 
when the disorder covers 20 to 40 percent of his entire body 
or 20 to 40 percent of exposed areas affected, or by systemic 
therapy being required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period. 

Initially, the Board notes that VA examiners in September 
2004 and June 2006 identified that the Veteran had, in 
addition to the service connected acne keloid formations on 
his head, trunk, and groin, keloid formations on or around 
scars on the abdomen and right thigh which scars were caused 
by his treatment for injuries sustained in a motor vehicle 
accident.  However, since the Veteran is not service 
connected for residuals of the motor vehicle accident and 
since VA examiners have been able to identify which acne 
keloid formations were caused by treatment for the residuals 
of the non service connected motor vehicle accident, the 
Board will not consider the acne keloid formations on the 
abdomen and right thigh when evaluating his claim.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  Likewise, the Board will not consider the treatment 
the Veteran had for these problems, including the November 
2004 surgery, when evaluating his disability.

Next, the Board notes that 38 C.F.R. § 4.118, Note 1, states 
that scars that are in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 (2008).  Moreover, the 
Court in the case of Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), held, in cases where the record reflects that the 
Veteran has multiple problems due to service-connected 
disability, it is possible for a Veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  The Board has considered 
whether the Veteran is entitled to separate ratings for the 
acne keloid formations on his head, trunk, and groin and, as 
discussed directly below, finds that a separate rating is 
warranted for acne keloidalis of the head.

Acne Keloidalis of the Head

As to a separate rating for the acne keloid formation on the 
head under Diagnostic Code 7800, the Board notes that the 
September 2004 and the June 2006 VA examiners opined that the 
acne keloid formation on the head was 6 cm x 5 cm.  In 
addition, the examiners described this formation as being 
fattened with decreased skin tugor, decreased hair follicles, 
decreased skin moisture, and highly disfiguring.  

In this regard, the Board notes that two characteristics of 
disfigurement are a scar being at least 0.6 cm wide at its 
widest part and the surface contour of scar elevated on 
palpation.  Given the above VA examiners findings, and 
granting the Veteran the benefit of any doubt in this matter, 
the Board concludes that the acne keloid formation on his 
head is manifested by being at least 0.6 cm wide at its 
widest part and the description of the scar as being 
"fattened with decreased skin tugor" equates to the scar 
being elevated.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.118 (2008).  

Therefore, because the Veteran has two characteristics of 
disfigurement for the acne keloidalis on his head, the Board 
finds that he meets the criteria for a separate 30 percent 
rating for the head acne keloidalis under Diagnostic 
Code 7800.  38 C.F.R. § 4.118, Note 1; Esteban, supra.  This 
is true throughout the period of time during which his claim 
has been pending.  Fenderson, supra.  

A higher evaluation is not warranted at any time during which 
his claim has been pending because the record is negative for 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features or four of the above cited characteristics of 
disfigurement.  38 C.F.R. § 4.118; Fenderson, supra.

Acne Keloidalis of the Trunk and Groin

As to an evaluation in excess of 10 percent for the acne 
keloid formations on his trunk and groin, the Board finds 
that since the Veteran's service connected acne keloidalis is 
already rated as 10 percent disabling, he is not entitled to 
a higher evaluation under Diagnostic Codes 7802, 7803, and 
7804 because he is already receive the maximum rating 
possible under these code sections.  38 C.F.R. § 4.118.  This 
is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.

As to a higher evaluation under Diagnostic Code 7801, the 
Board notes that the September 2004 and the June 2006 VA 
examiners both opined that the acne keloid formations on the 
trunk, measured in cm, were as follows: 4x4x2; 6x2x2, 3x11; 
4x1x1; 3x1x0.5; 6x1x0.5; and 1x1x1.  The June 2006 VA 
examiner thereafter opined that the acne keloid formations on 
the groin, measured in cm, were as follows: 1x1.5; 1x2; and 
1x1.  


However, while the acne keloid formations on the trunk cover 
94.5 square cm and the acne keloid formations on the groin 
cover 4.5 square cm, neither examiner found that they are 
deep and cause limited motion and the record is otherwise 
negative for such an opinion.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  Therefore, even though the acne keloid 
formations on his trunk and groin cover an area or areas 
exceeding 77 square cm, a higher evaluation is not warranted 
under Diagnostic Code 7801.  38 C.F.R. § 4.118.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

As to a higher evaluation under Diagnostic Code 7805, the 
Board notes that neither the September 2004 or the June 2006 
VA examiner opined that the Veteran's acne keloid formations 
on the trunk or groin cause limitation of motion.  Moreover, 
such an opinion is not found in any other medical record 
found in the claims files.  See Colvin, supra.  Therefore, a 
higher evaluation is not warranted under Diagnostic 
Code 7805.  38 C.F.R. § 4.118.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.

As to a higher evaluation under Diagnostic Code 7806, the 
Board notes that the September 2006 addendum reported that 
the percentage of exposed body involved by the acne 
keloidalis, apart from any non-keloid formation, is 2.3 
percent and the percent of the total body involved is 7.2 
percent.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin, supra.  

As to systemic therapy during the past 12-month period, in an 
August 2007 letter Richard J. Wassermann, M.D., notified VA 
that he treated the Veteran with Kenalog injections (a 
steroid) and 10 percent Verapamil ointment (a non-steroid).  
While Dr. Wassermann did not notify VA what disease process 
he was treating the Veteran for with these medications or how 
often he received them, at the August 2007 hearing the 
Veteran testified that Dr. Wassermann treated his acne 
keloidalis with steroid injections once every two months and 
with daily use of Verapamil.  

Therefore, since the Veteran's acne keloidalis on his trunk 
and groin does not cover an area that is at least 20 percent 
of his entire body or 20 percent of exposed areas affected 
and the claimant notified the Board that his only steroid use 
is six injections a year (not six weeks of systemic therapy), 
a higher evaluation is not warranted under Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.

As to separate evaluations for the acne keloid formations on 
the trunk and groin under Diagnostic Codes 7801, 7802, 7803, 
7804, and/or 7805, the Board notes that VA examiners in 
September 2004 and/or June 2006 identified that the Veteran 
had six acne keloid formations on his trunk and/or three acne 
keloid formations on his groin.  Moreover, as reported above, 
the September 2004 and the June 2006 VA examiners both opined 
that the formations on the trunk, measured in cm, were as 
follows: 4x4x2; 6x2x2, 3x11; 4x1x1; 3x1x0.5; 6x1x0.5; and 
1x1x1.  The June 2006 VA examiner thereafter opined that the 
acne keloid formations on the groin, measured in cm, were as 
follows: 1x1.5; 1x2; and 1x1.  

However, while the acne keloid formations on the trunk cover 
94.5 square cm and the acne keloid formations on the groin 
cover 4.5 square cm, neither examiner found that they are 
deep and cause limited motion and the record is otherwise 
negative for such an opinion.  Moreover, neither examiner 
found that the acne keloid formations covered an area of 929 
square cm or were unstable, painful, or limited range of 
motion.  Neither is such an opinion found in any other 
medical record found in the claims files.  See Colvin, supra.  
Therefore, separate compensable ratings are not warranted for 
the acne keloid formations on the trunk and groin under 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805.  38 C.F.R. 
§ 4.118.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Fenderson, supra.


As to a separate evaluation under Diagnostic Code 7806, the 
Board notes that the record is negative for evidence that the 
acne keloid formations on the trunk or groin cover at least 5 
percent of the trunk or groin.  In fact, the September 2006 
addendum reported that the percentage of exposed body 
involved by the acne keloidalis, apart from any non-keloid 
formation, is 2.3 percent and the percent of the total body 
involved is 7.2 percent.  This opinion is not contradicted by 
any other medical opinion of record.  See Colvin, supra.  
Moreover, the Board finds that assigning the Veteran separate 
evaluations for his acne keloid formation on the trunk and 
groin under Diagnostic Code 7806 due to the fact that his 
"total body" involvement is 7.2 percent would violate the 
rule against pyramiding because it would take into account 
the acne keloid formations on his head which VA has already 
decided entitles him to a separate 30 percent rating under 
Diagnostic Code 7800.  See 38 C.F.R. § 4.14 (2008).  
Therefore, separate evaluations are not warranted under 
Diagnostic Code 7806.  38 C.F.R. § 4.118.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

Based on the Veteran's, his wife's, and his representative's 
written statements to the RO as well as the personal hearing 
testimony, regarding the rating schedule not adequately 
compensating the claimant for the problems caused by his acne 
keloidalis, the Board will considered the application of 
38 C.F.R. § 3.321(b)(1) (2008).  Although the Veteran, his 
wife, and his representative claim that the rating schedule 
does not adequately compensate the claimant for the problems 
caused by his acne keloidalis, including the fact that it 
prevents the claimant from participating in any activities 
with his friends in which he has to take off his shirt such 
as playing ball and swimming, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his acne keloidalis, acting alone, 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  While the record shows 
that the Veteran is severely disabled and has difficulty 
working, these problems have uniformly been attributed to his 
residuals of his non service connected motor vehicle 
accident.

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's, his wife's, and his 
representative's written statements to the RO as well as the 
personal hearing testimony and the claimant's statements to 
his VA examiners.  In this regard, the Board finds that the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see, such as 
the area of the claimant's body covered by the acne 
keloidalis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).  
However, neither the Veteran, his wife, nor his 
representative has provided competing measurements as to the 
surface area covered by the acne keloidalis.  Moreover, the 
Veteran has never claimed that the acne keloidalis was 
painful.  Therefore, the Board finds more competent and 
credible the findings by the VA examiners as outlined above 
than these lay statements because the lay statements did not 
provide sufficient detail about the severity of the Veteran's 
disability to allow the Board to rate it under the applicable 
diagnostic criteria.  38 C.F.R. § 4.118; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Evans, supra. 

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim as outlined above, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, while the claim for a separate 30 percent 
evaluation for acne keloidalis of the head is granted, the 
claim for an initial evaluation in excess of 10 percent for 
acne keloidalis of the trunk and groin must be denied. 


ORDER

An evaluation of 30 percent for acne keloidalis of the head 
is granted from February 13, 2004.

An evaluation in excess of 10 percent for acne keloidalis of 
the trunk and groin is denied from February 13, 2004.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


